Case 1:18-cv-00346-PGG Document 58 Filed 02/20/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MALIBU MEDIA, LLC,

Plaintiff,
ORDER
- against -
18 Civ. 346 (PGG)
JOHN RIOS,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

WHEREAS Plaintiff commenced this action on January 14, 2018 by filing the
Summons and Complaint herein; and

WHEREAS Plaintiff served John Rios personally with the Summons and
Complaint herein on August 13, 2018; and

WHEREAS Plaintiff filed proof of such service on August 18, 2018; and

WHEREAS Defendant John Rios has not answered or otherwise responded to the
Summons and Complaint herein and Defendant’s time to answer has expired; and

WHEREAS the Clerk of the Court issued a certificate of default as to Defendant
John Rios on October 30, 2018; and

WHEREAS this Court ordered Defendant John Rios to show cause on January 24,
2019 why default judgment should not be entered against it and Defendant John Rios did not

appear before the Court; it is hereby

 
Case 1:18-cv-00346-PGG Document 58 Filed 02/20/19 Page 2 of 2

ORDERED that a default is entered against Defendant John Rios, and that this
matter is referred to Magistrate Judge Gabriel W. Gorenstein for an inquest into damages. The
Clerk of the Court is directed not to clese the case.

Dated: New York, New York
February _{_, 2019
SO ORDERED.

A

a, Can LA wie aD
Daal G. Gardephe |
United States District Judge

 

 
